PER CURIAM.
The trial judge performed the function of evaluating and weighing the evidence to arrive at his findings of fact. It is not our function to reweigh the evidence or substitute our judgment for that of the trial court. The scope of our review is to determine whether such findings are supported by sufficient competent evidence. Finding such support, we affirm. See Ocean View Towers, Inc. v. First Fidelity Savings and Loan Association, 521 So.2d 325, 326 (Fla. 4th DCA 1988).
ANSTEAD, WARNER and GARRETT, JJ., concur.